Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 1 of 18 PageID #: 925




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:19-CV-193-RGJ

  MORGAN RAE PETTY                                                                    Plaintiff

  v.

  BLUEGRASS CELLULAR, INC.                                                         Defendant

                                          * * * * *

                         MEMORANDUM OPINION AND ORDER

        This matter comes before the Court on Plaintiff’s Request for Leave of Court to Amend

 Pleadings and Join Additional Defendants [DE 23], Addendum to Plaintiff’s Request For Leave

 to Amend Complaint and Join Defendants [DE 29], Defendant’s Motion for Judgment on the

 Pleadings [DE 31], and Defendant’s Motion For Leave to File Third-Party Complaint [DE 21].

 The matter is ripe. [DE 22; DE 24; DE 27; DE 28; DE 30; DE 33; DE 37; DE 41; DE 44]. For

 the reasons below, Plaintiff’s Request is GRANTED [DE 23], Plaintiff’s Addendum is

 GRANTED [DE 29], Defendant’s Motion for Judgment on the Pleadings is GRANTED IN

 PART, DENIED IN PART [DE 31], and Defendant’s Motion for Leave is DENIED [DE 21].

                                   I.     BACKGROUND

        In August 2016, Caleb Bland (“Bland”), attorney for Benjamin Adkins (“Adkins”),

 subpoenaed Bluegrass Cellular (“Defendant”) to produce “any and all cell phone records,

 including but not limited to text messages” associated with Morgan Petty’s (“Plaintiff”) phone

 number from “January 1, 2015 to present.” [DE 4-2]. Bland intended to use these phone records

 during a hearing in Grayson County Family Court in Morgan Rae Petty v. Benjamin Adkins.

 Defendant complied with the subpoena and produced the records to Bland. [DE 31 at 171].




                                               1
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 2 of 18 PageID #: 926




          On March 18, 2019, Plaintiff filed her pro se complaint. [DE 1]. In her complaint, Plaintiff

 alleges that Bluegrass Cellular “willfully violated the Stored Communications Act . . . when it

 knowingly divulged the complete contents of my text message correspondence to an opposing

 party in a Civil Action. . . . Bluegrass Cellular also committed Torts §652A (Invasion of Privacy)

 . . . The Defendant committed Torts §46 Outrageous Conduct causing Severe Emotional Distress.”

 Id. at 4.

          Defendant moved to dismiss, arguing that Plaintiff’s claims must be dismissed because

 they are “barred by the applicable statute of limitations.” [DE 4-1 at 11]. The Court denied the

 motion. [DE 8]. After Defendant answered [DE 12], the Magistrate Judge issued a scheduling

 order. [DE 15]. The Magistrate Judge later approved the parties’ joint motion [DE 17] to extend

 the deadline for amendment of pleadings from April 30, 2020 until July 29, 2020. [DE 18].

          On July 29, 2020, Defendant moved for leave to file a third-party complaint against Bland

 and Zanda Myers (“Myers”), Plaintiff’s attorney in the family court case. [DE 21 at 113]. The

 next day, Plaintiff moved to amend her complaint to add Bland, Adkins, and the Birdwhistell Bland

 Law Firm as defendants. [DE 23 at 130-31].

          On August 21, 2020, Plaintiff moved to add against Defendant claims of breach of contract

 and breach of explicit or implied covenant of good faith and fair dealing. [DE 29 at 160]. A few

 days later, Defendant moved for judgment on the pleadings, attaching to its motion four documents

 related to Plaintiff’s family court case: (1) the subpoena duces tecum issued by Bland to Defendant

 [DE 31-1]; (2) Plaintiff’s affidavit from April 2017 [DE 31-2]; (3) a pro se brief Plaintiff filed in

 September 2018 [31-3]; and (4) a pro se motion to vacate Plaintiff filed in March 2019 [DE 31-4].

 In her response, Plaintiff attached an affidavit she filed in the family court case in July 2020. [DE

 37-1].



                                                   2
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 3 of 18 PageID #: 927




                                           II.      DISCUSSION1

 A.      Motion to Amend Complaint

         Federal Rule 15 provides that “a party may amend the party’s pleading only by leave of

 court . . . and leave shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). In

 determining whether the interests of justice support a grant of leave to amend, courts consider

 several factors, including “undue delay in filing, lack of notice to the opposing party, bad faith by

 the moving party, repeated failure to cure deficiencies by previous amendments, undue prejudice

 to the opposing party, or futility of the amendment.” Brumbalough v. Camelot Care Ctrs., Inc.,

 427 F.3d 996, 1001 (6th Cir. 2005) (citing Coe v. Bell, 161 F.3d 320, 341-42 (6th Cir. 1998)).

 “The grant or denial of leave to amend is within the discretion of the trial court, and review is for

 abuse of discretion.” Sec. Ins. Co. of Hartford v. Kevin Tucker & Assocs., Inc., 64 F.3d 1001, 1008

 (6th Cir. 1995) (citing Roth Steel Prods. v. Sharon Steel Corp., 705 F.2d 134, 155 (6th Cir. 1983)).

         That said, when the deadline established by the court’s scheduling order has passed, “a

 plaintiff must first show good cause under Rule 16(b) for failure earlier to seek leave to amend”

 and the court “must evaluate prejudice to the nonmoving party ‘before a court will [even] consider

 whether amendment is proper under Rule 15(a).’” Commerce Benefits Grp., Inc. v. McKesson

 Corp., 326 Fed. App’x 369, 376 (6th Cir. 2009) (quoting Leary v. Daeschner, 349 F.3d 888, 909

 (6th Cir.2003).




 1
  Pro se plaintiffs are “expected to know and adhere to the rules governing litigation in the court.” Williams
 Huron Gardens 397 Tr. v. Waterford Twp., No. 18-12319, 2019 WL 659009, at *1 (E.D. Mich. Jan. 26,
 2019). “The Sixth Circuit has held that a district court does not abuse its discretion in denying leave to file
 a sur-reply where the opposing party’s reply did not raise any new legal arguments or introduce new
 evidence.” Liberty Legal Found. V. Nat’l Democratic Party of the USA, 875 F. Supp. 2d 791, 797 (W.D.
 Tenn. 2012). Defendant did not raise new arguments or introduce new evidence in its replies. [DE 24; DE
 41]. As a result, the Court declines to consider Plaintiff’s “responses” [DE 28; DE 44] to Defendant’s
 replies.


                                                       3
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 4 of 18 PageID #: 928




        Plaintiff moves to amend her complaint to assert state-law claims of abuse of process,

 intentional infliction of emotional distress, and invasion of privacy against Bland and Birdwhistell

 Bland Law Firm, and intentional infliction of emotional distress and invasion of privacy against

 Adkins. [DE 23]. Having considered the relevant Fed. R. Civ. P. 15(a) factors, and hearing no

 objection from Defendant [DE 27], the Court finds that Plaintiff may amend her complaint to add

 state-law claims against Bland, Adkins, and Birdwhistell Bland Law Firm.

        Plaintiff also moves the Court to allow her to file an “addendum” to her motion to amend

 to add two additional state-law claims against Defendant: “[u]pon new information obtained

 through the course of discovery, Ms. Petty supplements her July 30, 2020 motion for leave to

 amend pleadings by request leave to state the following claims against Bluegrass Cellular: (1)

 Breach of contract; and (2) Breach of explicit or implied covenant of good faith and fair dealing.”

 [DE 29 at 160]. Defendant objects, arguing Plaintiff’s request is untimely and procedurally

 deficient. [DE 30 at 167].

        Plaintiff asserts that, although she filed her addendum weeks after the filing deadline, it is

 not untimely because she filed it based on information she learned during deposition testimony on

 August 20, 2020. [DE 33 at 213-14]; [DE 33-3 at 228-29]. Plaintiff attached a copy of her

 proposed amended complaint to her reply. [DE 33-2; DE 33-3]. Plaintiff has shown good cause

 why she filed her addendum one month after the deadline. See Amalu v. Stevens Transp., Inc., No.

 115CV01116STAEGB, 2018 WL 6839036, at *3 (W.D. Tenn. Mar. 27, 2018) (“Delay alone is

 insufficient to deny a proposed modification under Rule 16”) (citing Moore v. City of Paducah,

 790 F.2d 557, 559–62 (6th Cir. 1986). Defendant has not argued prejudice, and the Court finds

 that adding two state law claims, based on its own employee’s deposition testimony, will not

 unduly prejudice it. See Permasteelisa CS Corp. v. Airolite Co., LLC, No. 2:06-CV-0569, 2007



                                                  4
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 5 of 18 PageID #: 929




 WL 1683668, at *2 (S.D. Ohio June 8, 2007) (finding good cause because “[P]laintiff, in its reply

 memorandum, has pointed to specific deposition testimony which it allegedly relies on in asserting

 its . . . claim . . . [I]t appears that plaintiff did not discover that Mr. Murray actually purchased

 those shares until after that date. Thus, if these are the facts being used by plaintiff to support its

 new theory, they were not discovered until after the deadline had passed”).

         Moreover, because Rule 15 mandates that leave should be freely given, the Court chooses

 to exercise its discretion to allow Plaintiff to amend her complaint to add state-law claims of breach

 of contract and breach of explicit or implied covenant of good faith and fair dealing against

 Defendant. Plaintiff has provided notice to the Defendant. Plaintiff did not unduly delay. See

 Mersen USA - Midland-MI Inc. v. Graphite Machining Servs. & Innovations, LLC, No. 12-10961,

 2012 WL 3060922, at *2 (E.D. Mich. July 26, 2012) (“Undue delay is typically found where years

 have passed, discovery has been substantially conducted, and dispositive motion deadlines have

 passed”). Defendant has not established that Plaintiff acted in bad faith, and there have not been

 repeated failures to cure deficiencies by previous amendments. The Court has found above that

 Defendant is not unduly prejudiced. Finally, the motion to amend is not futile.

 B.      Motion For Judgment on the Pleadings2


 2
   Pro se pleadings are held to a less stringent standard than formal pleadings drafted by attorneys. Haines
 v. Kerner, 404 U.S. 519, 519 (1972). Yet “the lenient treatment generally accorded to pro se litigants has
 limits.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). For example, “the less stringent standard
 for pro se plaintiffs does not compel courts to conjure up unpleaded facts to support conclusory
 allegations.” Leisure v. Hogan, 21 Fed. App’x 277, 278 (6th Cir. 2001). Additionally, the Court cannot
 “create a claim which [the plaintiff] has not spelled out in his pleading.” Clark v. Nat’l Travelers Life Ins.
 Co., 518 F.2d 1167, 1169 (6th Cir. 1975). A pro se complainant must still contain either direct or inferential
 allegations respecting all the material elements to sustain a recovery under some viable legal theory. See
 Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 437 (6th Cir. 1988). Ultimately, “[t]he Court’s
 duty to construe a pro se complaint liberally does not absolve a plaintiff of the duty to comply with the
 Federal Rules of Civil Procedure by providing each defendant with fair notice of the basis of the
 claim.” Jones v. Cabinet for Families & Children, No. 3:07-cv-11-S, 2007 WL 2462184, at *4 (W.D. Ky,
 Aug. 29, 2007) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).



                                                       5
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 6 of 18 PageID #: 930




        Fed. R. Civ. P. 12(c) provides that “a party may move for judgment on the pleadings.” A

 court is to apply the same standard to a motion for judgment on pleadings that it applies to a motion

 to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Warrior Sports, Inc.

 v. Nat'l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir. 2010) (citing EEOC v. J.H. Routh

 Packing Co., 246 F.3d 850, 851 (6th Cir. 2001)). “For purposes of a motion for judgment on the

 pleadings, all well-pleaded material allegations of the pleadings of the opposing party must be

 taken as true, and the motion may be granted only if the moving party is nevertheless clearly

 entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007)

 (quoting Southern Ohio Bank v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 479 F.2d 478, 480

 (6th Cir. 1973)). A motion for judgment on the pleadings may be “granted when no material issue

 of fact exists and the party making the motion is entitled to judgment as a matter of law.” Id.

 (quoting Paskvan v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991)).

        Although a court’s decision on a motion for judgment on the pleadings rests primarily on

 the allegations of the complaint, “matters of public record, orders, items appearing in the record of

 the case, and exhibits attached to the complaint also may be taken into account.” Barany-Snyder

 v. Weiner, 539 F.3d 327, 332 (6th Cir. 2008) (quoting Amini v. Oberlin Coll., 259 F.3d 493, 502

 (6th Cir. 2001)) (internal quotation marks omitted). The Sixth Circuit “ha[s] recognized that if a

 plaintiff references or quotes certain documents, or if public records refute a plaintiff’s claim, a

 defendant may attach those documents to its motion to dismiss, and a court can then consider them

 in resolving the Rule 12(b)(6) motion without converting the motion to dismiss into a Rule 56

 motion for summary judgment.” In re Omnicare, Inc. Sec. Litig., 769 F.3d 455, 466 (6th Cir.

 2014) (citation omitted). “Such public records that a court may consider include documents from

 other court proceedings.” Watermark Senior Living Ret. Communities, Inc. v. Morrison Mgmt.



                                                  6
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 7 of 18 PageID #: 931




 Specialists, Inc., 905 F.3d 421, 425-26 (6th Cir. 2018) (citing Buck v. Thomas M. Cooley Law Sch.,

 597 F.3d 812, 816 (6th Cir. 2010)).

        1. Stored Communications Act Claim

        Defendant argues that Plaintiff’s SCA claim fails as matter of law based on 18 U.S.C.

 §2703(e), the SCA’s two-year statute of limitations, and the SCA’s “good faith” exception. [DE

 31 at 174-79].

                  a. 18 U.S.C. §2703(e)

        18 U.S.C. § 2707(a) states that “[e]xcept as provided in section 2703(e), any provider of

 electronic communication service, subscriber, or other person aggrieved by any violation of this

 chapter in which the conduct constituting the violation is engaged in with a knowing or intentional

 state of mind may, in a civil action, recover from the person or entity, other than the United States,

 which engaged in that violation such relief as may be appropriate.” 18 U.S.C. § 2703(e) provides

 that “[n]o cause of action shall lie in any court against any provider of wire or electronic

 communication service, its officers, employees, agents, or other specified persons for providing

 information, facilities, or assistance in accordance with the terms of a court order, warrant,

 subpoena, statutory authorization, or certification under this chapter.”

        Defendant argues that 18 U.S.C. §2703(e) “explicitly shields Bluegrass Cellular from the

 claims asserted by Petty in the Complaint.” [DE 31 at 174]. Plaintiff does not directly address

 this argument in her response [DE 37].

        The Court disagrees with Defendant: 18 U.S.C. §2703(e) appears to only apply to requests

 from government entities. The plain language of 18 U.S.C. §2703(e) limits its applicability to

 “this chapter,” which discusses requests by government entities. See Crispin v. Christian Audigier,

 Inc., 717 F. Supp. 2d 965, 975 (C.D. Cal. 2010) (§2703(e) “clearly references subpoenas that



                                                   7
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 8 of 18 PageID #: 932




 governmental entities are authorized under § 2703(b), not civil subpoenas duces tecum”); see also

 Food and Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000) (“It is

 a fundamental canon of statutory construction that the words of a statute must be read in their

 context and with a view to their place in the overall statutory scheme. A court must therefore

 interpret the statute as a symmetrical and coherent regulatory scheme and fit, if possible, all parts

 into an harmonious whole” (internal citations and quotations omitted)). Indeed, in the two cases

 cited by Defendant, the courts applied this exception to requests from government entities. See

 Wilson v. Nextel Commc’ns, 296 F. Supp. 3d 56, 60 (D.D.C. 2017) (exception applied to requests

 by law enforcement); Gamboa v. MetroPCS Massachusetts, LLC, No. CV 16-10742-GAO, 2018

 WL 379015, at *1 (D. Mass. Jan. 11, 2018) (exception applied to request by law enforcement).

                b. Statute of Limitations

        18 U.S.C § 2707(f) provides that “[a] civil action under this section may not be commenced

 later than two years after the date upon which the claimant first discovered or had a reasonable

 opportunity to discover the violation.”

        Plaintiffs argues that when she “signed the emergency affidavit in April of 2017, she had

 just received her former counsels [sic] case file. Having the newly obtained information from the

 case file, an argument and affidavit were fashioned based upon the 2017 knowledge. The 2016

 affidavit was prepared with 2017 hindsight of the 2016 hearing.” [DE 37 at 304]. Citing non-

 binding authority, Defendant argues that, based on court documents it attached to its motion,

 Plaintiff “had knowledge and a reasonable opportunity to discover the alleged violation” more than

 two years before she filed her complaint. [DE 31 at 177; DE 41 at 373-76]. Defendant also argues

 that, even if Plaintiff did not have actual knowledge of the subpoena, she had constructive

 knowledge of it under Kentucky law because “service of the subpoena on Petty’s lawyer on August



                                                  8
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 9 of 18 PageID #: 933




 30, 2016 was proper and is deemed to be service on Petty.” [DE 41 at 375]. Finally, Defendant

 contends that “Petty also argues that the question of whether or not she actually discovered, or

 should have discovered, the basis for her claim should be presented to a jury . . . Here, however,

 there is no question of fact; Petty has repeatedly admitted that both she and her former counsel

 learned about the disclosure of Petty’s text messages on or before November 7, 2016.” Id. at 376.

         Because the documents from the family court case are “court documents,” the Court can

 properly consider them without converting Defendant’s motion to one for summary judgment. See

 Trupp v. Bank of Am., N.A., No. 3:19-CV-00479-GNS, 2020 WL 1815940, at *2 (W.D. Ky. Apr.

 9, 2020) (considering “filings and the court records from [plaintiff’s] bankruptcy case” when

 ruling on a motion for judgment on the pleadings); Watermark, 905 F.3d at 425-26 (“Such public

 records that a court may consider include documents from other court proceedings”). That said,

 the parties disagree about how to interpret the family court documents. Defendant argues that

 Plaintiff’s April 2020 affidavit [DE 31-2] and her filings [DE 31-3; DE 31-4] establish that she

 learned of the subpoena more than two years before she filed her Complaint. [DE 41 at 370-73].

 Plaintiff, on the other hand, asserts that the April 2020 affidavit is not accurate, and that the Court

 should rely on her July 2020 affidavit [DE 37-1],3 in which she averred she did not learn about the

 subpoena until March 2019. [DE 37 at 289-90].

         Considering the posture of the case, the leniency afforded to pro se plaintiffs, and

 Plaintiff’s July 2020 affidavit, the Court cannot, at this time, find that there are no issues of material

 fact about when Plaintiff discovered the subpoena. See Munson Hardisty, LLC v. Legacy Pointe


 3
   Defendant correctly notes that “[a] party cannot create a factual dispute by filing an affidavit, after a
 motion for summary judgment has been made, which contradicts earlier testimony.” Dotson v. U.S. Postal
 Serv., 977 F.2d 976, 978 (6th Cir. 1992). But this rule does not apply here, because Plaintiff filed her
 affidavit in her family court case, not this case, and did so before Defendant moved for judgment on the
 pleadings.


                                                     9
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 10 of 18 PageID #: 934




  Apartments, LLC, 359 F. Supp. 3d 546, 567 (E.D. Tenn. 2019) (“Statute-of-limitations defenses

  are most properly raised in Rule 56 motions, rather than Rule 12(b)(6) or Rule 12(c) motions,

  because ‘[a] plaintiff generally need not plead the lack of affirmative defenses to state a valid

  claim’”) (quoting Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012)); Kinney v.

  Anderson Lumber Co., Inc., No. 18-5146, 2018 WL 7317203, at *4 (6th Cir. Sept. 13, 2018) (“In

  general, a motion for judgment on the pleadings is an inappropriate vehicle for dismissing a claim

  based upon a statute of limitations and we will approve of granting one only if the allegations in

  the complaint affirmatively show that the claim is time-barred”) (internal quotation marks and

  citation omitted).

         Likewise, the Court cannot find, at this time, that there are no issues of material fact about

  when Plaintiff “first discovered or had a reasonable opportunity to discover the violation.” See

  Munson Hardisty, 359 F. Supp. 3d at 567 (denying motion for judgment on pleadings because “the

  parties argue disputed facts in this case, including whether final payment to Plaintiff under the

  Contract was due in August 2009 or upon completion of the loop road in August 2011. The

  answers to these questions have bearing on when defendant’s alleged breach of contract would

  have occurred”); Pearson v. Specialized Loan Servicing, LLC, No: 1:16-cv-318, 2017 WL

  3158791, at *6 (E.D. Tenn. July 24, 2017) (“Whether a plaintiff exercised reasonable diligence

  and care in discovering that he has a cause of action is a question of fact”); Zaratzian v. Abadir,

  No. 10 CV 9049 VB, 2014 WL 4467919, at *4–5 (S.D.N.Y. Sept. 2, 2014), aff’d, 694 F. App’x

  822 (2d Cir. 2017) (“[W]hether and when Zaratzian had a reasonable opportunity to discover the

  violation is a question of fact for the jury”); see also, Brown v. Am. Broad. Co., Inc., 704 F.2d

  1296, 1304 (4th Cir.1983) (“The issue of when plaintiff knew, or reasonably should have known

  of the existence of her cause of action, is a question to be resolved by a jury”).



                                                   10
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 11 of 18 PageID #: 935




          c. Good faith exception

          Defendant argues that “[it] produced records responsive to the Subpoena to the lawyer who

  signed and served the Subpoena. [It] acted in good faith in response to the subpoena.” [DE 31 at

  176]. Plaintiff argues that Defendant did not respond to the subpoena in “good faith.” [DE 37 at

  291]. She contends that when she later sought to subpoena Adkins’ test messages, Defendant

  informed her that “such records could not be made available because as such a release would be

  an invasion of privacy and a violation of the SCA.” Id. Her argument appears to be that Defendant

  knew it was a violation to release her records because it knew it was a violation to release Adkin’s.4

  As a result, Plaintiff asserts that Defendant did not release her records to Bland in good faith. Id.

  (“[Defendant] demonstrated knowledge that releasing records would be an invasion of privacy as

  it moved to quash Plaintiff[’s] . . . request for the same type of records over the same time period.

  [Defendant] demanded consent of the subscriber when responding to a subpoena issued by

  [Plaintiff], yet it did not request [her] consent before releasing 38,195 text messages in response

  to a subpoena for her private correspondence”).

          The parties dispute whether Defendant acted in “good faith,” and therefore,

  notwithstanding Defendant’s persuasive, albeit non-binding authority, it is inappropriate for the

  Court to grant Plaintiff’s motion. See Bernard v. ADS Sec., L.P., No. 5:17-CV-93-TBR, 2017



  4
    These arguments track her allegations in her amended complaint: “On March 5, 2019, Plaintiff . . .
  discovered that Bluegrass Cellular willfully violated the Stored Communications Act, 18 U.S.C. § 2701 et
  seq. when it knowlingly [sic] divulged the complete contents of the Plaintiffs [sic] private text message
  correspondence (38,195 text messages) to an opposing party in a civil action. The Defendant did not have
  my consent . . . The Defendant went on to argue that it would not produce the subpoenaed text records
  originated or delivered to the Respondent in the underlying action, causing manifesst [sic] injustice . . .
  Bluegrass Cellular, by counsel, filed a Motion to Quash my subpoena for the Respondent’s text records.”
  [DE 33-2 at 225]; see Long v. Insight Commc’ns of Cent. Ohio, LLC, 804 F.3d 791, 796 (6th Cir. 2015)
  (“We accept the allegation that TWC’s error resulted in an unauthorized disclosure of plaintiffs’ subscriber
  information to a governmental entity. But, no facts were alleged to suggest that TWC was aware of the
  error at the time of the disclosure, namely that the information it disclosed was not associated with the IP
  address that was the subject of the grand jury subpoena”).

                                                      11
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 12 of 18 PageID #: 936




  WL 6604594, at *4 (W.D. Ky. Dec. 22, 2017) (“The Court will deny ADS’s 12(c) Motion for

  Judgment on the Pleadings because there remain too many factual disputes for this Court to say

  that Plaintiff’s Complaint does not state a claim that is plausible on its face”); Fritz v. Charter

  Twp. of Comstock, 592 F.3d 718, 729 (6th Cir. 2010) (“Because Plaintiff’s factual allegations are

  sufficient to raise more than a mere possibility of unlawful First Amendment retaliation on the part

  of the Defendants, the district court erred in granting the motion to dismiss on the pleadings as to

  that part of the complaint”).      It is enough that Plaintiff has plausibly alleged that Defendant

  knew—based on its actions in response to her subpoena for Adkins’ records—“not only that it was

  divulging information (i.e., that the act of disclosure was not inadvertent), but also what

  information was being divulged (i.e., the facts that made the disclosure unauthorized).” Long v.

  Insight Commc’ns of Cent. Ohio, LLC, 804 F.3d 791, 797 (6th Cir. 2015); [see DE 33-2 at 225].

          2. Invasion of Privacy Claim

          Plaintiff asserts a state law claim against Defendant for invasion of privacy. [DE 33-2 at

  225]. Plaintiff appears to allege that Defendant invaded her privacy by intruding on her seclusion

  and by giving publicity to a matter concerning her private life. Id. To state a claim for intrusion

  upon seclusion, a plaintiff must plead: “1) an intentional intrusion by the defendant, (2) into a

  matter the plaintiff has a right to keep private, (3) which is highly offensive to a reasonable person.”

  Smith v. Bob Smith Chevrolet, Inc., 275 F. Supp. 2d 808, 822 (W.D. Ky. 2003) (citing Restatement

  (Second) of Torts § 652B). To state a claim for giving publicity to a matter concerning private

  life, a plaintiff must plead that: (1) there is publicity; (2) the facts disclosed concern the private life

  of an individual; (3) the matter publicized is highly offensive and objectionable to a reasonable

  person of ordinary sensibilities; (4) the publication must have been made intentionally, not

  negligently; and (5) the matter publicized must not be a legitimate concern to the public. See



                                                      12
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 13 of 18 PageID #: 937




  Patrick v. Cleveland Scene Pub. LLC, 582 F. Supp. 2d 939, 955 (N.D. Ohio 2008), aff’d, 360 F.

  App’x 592 (6th Cir. 2009) (citing Restatement (Second) of Torts § 652D (1977)); see also McCall

  v. Courier-Journal & Louisville Times Co., 623 S.W.2d 882, 887 (Ky. 1981) (adopting “principles

  of [tort of invasion of privacy] as enunciated in the Restatement (Second) of Torts”).

         Defendant argues that “Petty’s state law claim for invasion of privacy . . . fails as a matter

  of law” because it did “not give publicity to her text messages. Bluegrass Cellular produced Petty’s

  text message records in response to a subpoena from Adkins’ lawyer and only produced the records

  to him, a single person.” [DE 31 at 179]. Plaintiff did not address these arguments in her response.

  [DE 37].

         In support of this claim, Plaintiff alleges:

         On March 5, 2019, Plaintiff ‘Ms. Petty’ discovered that Bluegrass Cellular willfully
         violated the Stored Communications Act, 18 U.S.C. § 2701 et seq. when it
         knowlingly [sic] divulged the complete contents of the Plaintiffs private text
         message correspondence (38,195 text messages) to an opposing party in a civil
         action. The Defendant did not have my consent. Bluegrass Cellular also committed
         Torts§ 652A (Invastion [sic] of Privacy), damanges [sic] for both violations are
         ongoing. The Defendant went on to argue that it would not produce the subpoenaed
         text records originated or delivered to the Respondent in the underlying action,
         causing manifesst [sic] injustice. Bluegrass Cellular’s violations impacted the
         outcome of the underlying child custody action and provided unwarranted access
         to the Plaintiffs private affairs and correspondence.

  [DE 33-2 at 225].

         Even when considered under the more lenient standard applied to pro se litigants,

  Plaintiff’s “conclusory allegations” are insufficient to state a claim under either theory of invasion

  of privacy. Leisure, 21 Fed. App’x 277, 278 (6th Cir. 2001) (“[]The less stringent standard for

  pro se plaintiffs does not compel courts to conjure up unpleaded facts to support conclusory

  allegations”). Plaintiff has failed to allege the essential elements of a claim for intrusion of

  seclusion and giving publicity to a matter of private life.



                                                   13
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 14 of 18 PageID #: 938




         Moreover, Plaintiff’s claim for intrusion of seclusion fails as a matter of law because

  Bluegrass Cellular, as the keeper of Plaintiff’s cell phone records, could not have intentionally

  intruded upon her privacy by accessing the very records it possessed. See Pearce v. Whitenack,

  440 S.W.3d 392, 401 (Ky. Ct. App. 2014) (“The defendant is subject to liability under the rule

  stated in this Section only when he has intruded into a private place, or has otherwise invaded a

  private seclusion that the plaintiff has thrown about his person or affairs”) (quoting Restatement

  (Second) of Torts § 652B cmt. c (1977)). Her claim for giving publicity to a private matter also

  fails as a matter of law because disclosing her records to Bland, a single individual, does not

  constitute “publicity.” See Restatement (Second) of Torts § 652D cmt. a (“‘Publicity’ . . . means

  that the matter is made public, by communicating it to the public at large, or to so many persons

  that the matter must be regarded as substantially certain to become one of public knowledge”).

  As a result, even considering Plaintiff’s allegations under the pro se standard and in a light most

  favorable to her, the Court dismisses Plaintiff’s claim for invasion of privacy against Defendant.

         3. Intentional Infliction of Emotional Distress Claim

         Plaintiff asserts a state law claim of intentional infliction of emotional distress against

  Defendant. [DE 33-2 at 225]. To state a claim for intentional infliction of emotional distress, a

  plaintiff must plead that: (1) the wrongdoer’s conduct was intentional or reckless; (2) the conduct

  was outrageous and intolerable in that it offends against the generally accepted standards of

  decency and morality; (3) there was a causal connection between the wrongdoer’s conduct and

  emotional distress; and (4) the emotional distress was severe. See Kroger Co. v. Willgruber, 920

  S.W.2d 61, 65 (Ky.1996).

         Defendant contends that “Petty has not alleged and it is not plausible that Bluegrass

  Cellular moved to quash her subpoena only to cause extreme emotional distress to Petty. Petty



                                                  14
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 15 of 18 PageID #: 939




  also cannot establish the elements required under Kentucky law.” [DE 31 at 181]. Plaintiff did

  not address these arguments in her response. [DE 37].

         In support of this claim, Plaintiff alleges:

         The Defendant went on to argue that it would not produce the subpoenaed text
         records originated or delivered to the Respondent in the underlying action, causing
         manifesst [sic] injustice. Bluegrass Cellular’s violations impacted the outcome of
         the underlying child custody action and provided unwarranted access to the
         Plaintiffs private affairs and correspondence. Bluegrass Cellular, by counsel, filed
         a Motion to Quash my subpoena for the Respondent's text records. The Defendant
         committed Torts § 46 Outrageous Conduct causing extremely Severe Emotional
         Distress.

  [DE 33-2 at 225].

         Even when considered under the more lenient standard applied to pro se litigants,

  Plaintiff’s “conclusory allegations” are insufficient to state a claim for under either theory of

  invasion of privacy.    Leisure, 21 Fed. App’x 277, 278 (6th Cir. 2001).       Plaintiff has failed to

  allege the essential elements of a claim for intentional infliction of emotional distress. See Courser

  v. Michigan House of Representatives, 831 F. App’x 161, 183 (6th Cir. 2020) (affirming dismissal

  of claim for intentional infliction of emotional distress where plaintiff only alleged that “[a]s the

  result of wiretapping and surveillance and then publishing information, [he] has suffered severe

  emotional distress”).

         Plaintiff has also not plausibly alleged that moving to quash a subpoena constitutes

  “outrageous and intolerable” conduct “that . . . offends against the generally accepted standards of

  decency and morality.” See Willgruber, 920 S.W.2d at 65. Nor has she plausibly alleged that

  Defendant’s disclosure of the records to Bland in response to a subpoena is “outrageous and

  intolerable conduct.” See Pierce v. Commonwealth Life Ins. Co., 825 F. Supp. 783, 789 (E.D. Ky.

  1993), aff’d, 40 F.3d 796 (6th Cir. 1994 (“Kentucky courts have taken a very restrictive view in

  delineating the type of ‘outrageous’”); Humana of Kentucky, Inc. v. Seitz, 796 S.W.2d 1, 4 (Ky.

                                                   15
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 16 of 18 PageID #: 940




  1990) (holding that nurses’ conduct was not “outrageous,” even though one nurse told plaintiff,

  after she delivered a still born child unassisted into a bed pan, to “shut up,” and even though the

  other nurse told plaintiff in response to her question about what was to become of the stillborn

  fetus, “Honey, we dispose of them right here at the hospital”). As a result, even considering

  Plaintiff’s allegations under the pro se standard and in a light most favorable to her, the Court

  dismisses Plaintiff’s claim for intentional infliction of emotional distress against Defendant.

  C.      Motion to File Third-Party Complaint

          A defendant may serve a “complaint on a nonparty who is or may be liable to it for all or

  part of the claim against it.” Fed. R. Civ. P. 14(a)(1). “A third party complaint may be maintained

  in those cases where the third party defendant would be liable secondarily to the original defendant

  in the event the original defendant is held liable to the plaintiff.” Baker v. Moors, 51 F.R.D. 507,

  509 (W.D.Ky. 1971); see Amer. Zurich Ins. Co. v. Cooper Tire & Rubber Co., 512 F.3d 800, 805

  (6th Cir.2008) (“The purpose of Rule 14 is to permit additional parties whose rights may be

  affected by the decision in the original action to be joined so as to expedite the final determination

  of the rights and liabilities of all the interested parties in one suit”).

          When, as here, a defendant seeks to file a third-party complaint more than fourteen days

  after filing its original answer, it must first request the court’s permission. Fed. R. Civ. P. 14(a)(1).

  The decision whether to grant leave to file a third-party complaint is within the discretion of the

  trial court. Gutierrez-Morales v. Planck, 318 F.R.D. 332, 334 (E.D. Ky. 2016) (citing Gen. Elec.

  Co. v. Irvin, 274 F.2d 175, 178 (6th Cir. 1960).

          Defendant “moves for leave to file a third-party complaint against two individuals who

  may be liable for all or part of the Plaintiff’s . . . state law claims for invasion of privacy and

  intentional infliction of emotional distress against Bluegrass Cellular, Caleb Bland and Zanda



                                                      16
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 17 of 18 PageID #: 941




  Myers.” [DE 21 at 113]. Defendant asserts that “if Bluegrass Cellular is found liable to the

  plaintiff, Bluegrass Cellular would be entitled to be indemnified by Mr. Bland and/or Ms. Myers

  for some or all of any sum or sums that it must pay to Plaintiff. This claim should entitle Bluegrass

  Cellular to an apportionment instruction under KRS 411.18.” [DE 21-1 at 118].

         Defendant’s motion is premised on the possibility that it may be liable to Plaintiff for her

  state-law claims. [See DE 21-1 at 118 (“[I]f Bluegrass Cellular is found liable to the plaintiff,

  Bluegrass Cellular would be entitled to be indemnified by Mr. Bland and/or Ms. Myers for some

  or all of any sum or sums that it must pay to Plaintiff”)]. But, because the Court has dismissed

  Plaintiff’s state-law claims against Defendant, Defendant cannot be held liable for them, and

  therefore the Court denies the motion for leave to file a third-party complaint against Bland and

  Meyers without prejudice as moot. See Vaughn v. Konecranes, Inc., No. CIV.A. 5:14-136-DCR,

  2015 WL 3453457, at *2 (E.D. Ky. May 29, 2015), aff’d sub nom. Konecranes, Inc. v. Cent. Motor

  Wheel of Am., Inc., 642 F. App’x 554 (6th Cir. 2016) (“In addressing common law indemnity

  claims under Kentucky’s common law, courts have repeatedly recognized liability as a

  prerequisite”); Clark v. Hauck Mfg. Co., 910 S.W.2d 247, 253 (Ky.1995) (“Indemnity is not an

  issue until fault has been determined . . . There can be no indemnity without liability”); Poole

  Truck Line, Inc. v. Commonwealth, 892 S.W.2d 611, 614 (Ky. App. 1995) (“Both indemnity and

  contribution depend upon liability by one or both parties to the original claimant who suffered the

  original loss. Without such liability, there is no independent right to indemnity or contribution.”);

  see also Am. Zurich Ins., 512 F.3d at 805 (6th Cir. 2008) (A “third-party complaint is in the nature

  of an indemnity or contribution claim. Accordingly, it is rare that a court renders judgment in favor

  of the defendant or dismisses the underlying action but nonetheless chooses to address a third-

  party claim”).



                                                   17
Case 3:19-cv-00193-RGJ-LLK Document 71 Filed 02/12/21 Page 18 of 18 PageID #: 942




                                     III.   CONCLUSION

         Having thus considered the parties’ filings and the applicable law, and being otherwise

  sufficiently advised, the Court ORDERS AS FOLLOWS:

         (1) Plaintiff’s Request for Leave of Court to Amended Pleadings and Join Additional

  Defendants [DE 23] is GRANTED.

         (2)    Plaintiff’s Addendum to Plaintiff’s Request For Leave to Amend Complaint and

  Join Defendants [DE 29] is GRANTED. The Clerk is DIRECTED to file on the docket Plaintiff’s

  Amended Complaint [DE 33-2; DE 33-3], attached as Exhibit B and Exhibit C to this Motion.

         (3) Defendant’s Motion for Judgment on the Pleadings [DE 31] is GRANTED IN PART,

  DENIED IN PART.

         (4) Defendant’s Motion For Leave to File Third-Party Complaint [DE 21] is DENIED

  WITHOUT PREJUDICE AS MOOT.




                                                                February 12, 2021




                                               18
